FILED
                              NOT FOR PUBLICATION                           MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WANGDI SHERPA; KIPPA SHERPA,                     No. 11-70479

               Petitioners,                      Agency Nos. A099-783-519
                                                             A099-783-520
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Wangdi Sherpa and Kippa Sherpa, natives and citizens of Nepal, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeals from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny in part and grant in part the petition for review, and we remand.

      Petitioners contend they established past persecution based on incidents that

occurred while Wangdi was working as a trekking guide, an incident in which

people threatened his parents, and an incident that occurred at petitioners’

restaurant. Substantial evidence supports the BIA’s finding that petitioners failed

to establish a nexus to a protected ground with regard to the trekking incidents and

the threat to Wangdi’s parents, see Parussimova v. Mukasey, 555 F.3d 734, 740

(9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”), and its finding that

petitioners failed to establish the restaurant incident rose to the level of

persecution, see Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc)

(persecution is an “extreme concept marked by the infliction of suffering or harm”)

(internal quotations omitted). Apart from arguing they established past

persecution, petitioners do not otherwise challenge the agency’s finding that they

failed to establish a well-founded fear of persecution. Accordingly, petitioners’

asylum claims fail.




                                            2                                   11-70479
      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, petitioners contend that the BIA failed to analyze their CAT claim

properly. Because it is unclear whether the BIA independently assessed the record

evidence with regard to petitioners’ CAT claim, we are unable to conduct a

meaningful review. See Kamalthas v. INS, 251 F.3d 1279, 1282-84 (9th Cir. 2001)

(remanding for consideration of record evidence supporting CAT claim because

“claims for relief under the Convention are analytically separate from claims for

asylum . . . and withholding of removal”); Cardoza-Fonseca v. INS, 767 F.2d
1448, 1455 (9th Cir. 1985), aff'd on other grounds, 480 U.S. 421 (1987) (stating

that “in order for us properly to review the Board’s determination, we must

understand the basis for its decision and how it arrived at the findings underlying

that decision,” and remanding for clarification of the Board’s opinion) (internal

citation omitted). Thus, we grant the petition with respect to petitioners’ CAT

claim, and we remand for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (per curiam) (2002).

      Each party shall bear its own costs for this petition for review.




                                          3                                     11-70479
   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                            4                             11-70479